                                                                  Case 8:18-bk-13311-CB            Doc 451 Filed 10/15/19 Entered 10/15/19 13:27:29      Desc
                                                                                                    Main Document    Page 1 of 13


                                                                  1   William N. Lobel (CA Bar No. 93202)
                                                                      PACHULSKI STANG ZIEHL & JONES LLP
                                                                  2   650 Town Center Drive, Suite 1500
                                                                      Costa Mesa, CA 92626
                                                                  3   Telephone: (714) 384-4740
                                                                      Facsimile: (714) 384-4741
                                                                  4   E-mail:    wlobel@pszjlaw.com

                                                                  5   Attorneys for Ruby’s Diner, Inc., et al.,
                                                                      Debtors and Debtors-in-Possession
                                                                  6

                                                                  7

                                                                  8                                UNITED STATES BANKRUPTCY COURT

                                                                  9                  CENTRAL DISTRICT OF CALIFORNIA - SANTA ANA DIVISION

                                                                 10 In re:                                                Case No. 8:18-bk-13311-CB
                                                                 11 RUBY’S DINER, INC., a California corporation,        Chapter 11
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                    et al.,
                                                                 12                                                      (Jointly Administered With Case Nos.
                                                                            Debtors and Debtors-in-Possession.           8:18-bk-13197-CB; 8:18-bk-13198-CB; 8:18-
                                        COSTA MESA, CALIFORNIA




                                                                 13                                                      bk-13199-CB; 8:18-bk-13200-CB; 8:18-bk-
                                          ATTORNEYS AT LAW




                                                                    Affects:                                             13201-CB; 8:18-bk-13202-CB)
                                                                 14
                                                                         All Debtors
                                                                 15                                                      UPDATED CHAPTER 11 STATUS
                                                                         RUBY’S DINER, INC., ONLY                        REPORT DATED OCTOBER 15, 2019;
                                                                 16                                                      DECLARATION OF DOUGLAS S.
                                                                 17     RUBY’S SOCAL DINERS, LLC, ONLY                   CAVANAUGH IN SUPPORT THEREOF

                                                                 18     RUBY’S QUALITY DINERS, LLC, ONLY    DATE:                      October 23, 2019
                                                                                                            TIME:                      10:00 a.m.
                                                                 19     RUBY’S HUNTINGTON BEACH, LTD., ONLY CTRM:                      5D
                                                                                                            PLACE:                     411 West Fourth Street
                                                                 20                                                                    Santa Ana, CA 92701
                                                                        RUBY’S LAGUNA HILLS, LTD. ONLY
                                                                 21
                                                                        RUBY’S OCEANSIDE, LTD., ONLY
                                                                 22
                                                                        RUBY’S PALM SPRINGS, LTD., ONLY
                                                                 23

                                                                 24

                                                                 25

                                                                 26

                                                                 27

                                                                 28

                                                                      DOCS_LA#325031.3 76135/001                     1
                                                                                                                                UPDATED CHAPTER 11 STATUS REPORT
                                                                  Case 8:18-bk-13311-CB                Doc 451 Filed 10/15/19 Entered 10/15/19 13:27:29                          Desc
                                                                                                        Main Document    Page 2 of 13


                                                                  1       TO THE HONORABLE CATHERINE E. BAUER, UNITED STATES BANKRUPTCY
                                                                          JUDGE, THE OFFICE OF THE UNITED STATES TRUSTEE, THE OFFICIAL
                                                                  2       COMMITTEE OF UNSECURED CREDITORS, AND OTHER PARTIES IN INTEREST:

                                                                  3              On August 29, 2018, Ruby’s SoCal Diners, LLC, a Delaware limited liability company

                                                                  4   (“SoCal Diners”); Ruby’s Quality Diners, LLC, a Delaware limited liability company (“Quality”);

                                                                  5   Ruby’s Huntington Beach, Ltd., a California limited partnership (“Ruby’s Huntington Beach”);

                                                                  6   Ruby’s Laguna Hills, Ltd., a California limited partnership (“Ruby’s Laguna Hills”); Ruby’s

                                                                  7   Oceanside, Ltd., a California limited partnership (“Ruby’s Oceanside”); and Ruby’s Palm Springs,

                                                                  8   Ltd., a California limited partnership (“Ruby’s Palm Springs”) (collectively, the “SoCal Debtors”)

                                                                  9   filed voluntary petitions for relief under chapter 11 of the Bankruptcy Code. On September 5, 2018,

                                                                 10   Ruby’s Diner, Inc., a California corporation (“RDI”) filed a related chapter 11 case. RDI and the

                                                                 11   SoCal Debtors are referred to herein as the “Debtors.” On September 5, 2018, the Court entered an
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                 12   order jointly administering the Debtors’ cases, with RDI designated as the lead debtor.
                                        COSTA MESA, CALIFORNIA




                                                                 13              No party has requested the appointment of a trustee or examiner in the Debtors’ cases. On
                                          ATTORNEYS AT LAW




                                                                 14   September 19, 2018, the Office of the United States Trustee (the “UST”) appointed an Official

                                                                 15   Committee of Unsecured Creditors in the RDI case (the “Committee”).

                                                                 16              On September 5, 2018, Ruby’s Franchise Systems, Inc., a California corporation (“RFS”), an

                                                                 17   entity affiliated with the Debtors through common ownership and control, commenced a separate

                                                                 18   chapter 11 proceeding.

                                                                 19   A.         PRIOR STATUS REPORTS

                                                                 20              This Status Report is an update of the Debtors’ Status Reports filed with the Court on

                                                                 21   September 19, 2018 [Docket No. 65], October 15, 2018 [Docket No. 114], December 7, 2018

                                                                 22   [Docket No. 151], February 12, 2019 [Docket No. 244], April 11, 2019 [Docket No. 334], May 28,

                                                                 23   2019 [Docket No. 369], July 10, 2019 [Docket No. 394] and August 28, 2019 [Docket No. 417],

                                                                 24   (collectively, the “Prior Status Reports”), covering matters subsequent to the filing of the Prior

                                                                 25   Status Reports, which Prior Status Reports are incorporated herein by this reference.1 In support of

                                                                 26   this Status Report, attached hereto is the Declaration of Douglas S. Cavanaugh (the “Cavanaugh

                                                                 27   Declaration”).

                                                                 28
                                                                      1
                                                                          Capitalized terms not defined herein have the meanings ascribed to them in the Prior Status Reports.

                                                                      DOCS_LA#325031.3 76135/001                                  2
                                                                                                                                                  UPDATED CHAPTER 11 STATUS REPORT
                                                                  Case 8:18-bk-13311-CB               Doc 451 Filed 10/15/19 Entered 10/15/19 13:27:29                       Desc
                                                                                                       Main Document    Page 3 of 13


                                                                  1       B.     MOTION TO ENTER INTO INSURANCE PREMIUM FINANCE AGREEMENT

                                                                  2              On September 20, 2019, RDI, SoCal Diners, Quality, Ruby’s Huntington Beach, Ruby’s

                                                                  3   Oceanside and Ruby’s Palm Springs (collectively the “Affected Debtors”) filed a Motion to Enter

                                                                  4   into Insurance Premium Finance Agreement and to Provide Adequate Protection (the “Insurance

                                                                  5   Motion”) [Docket No. 429].2 On September 26, 2019, the Affected Debtors filed a supplemental

                                                                  6   declaration of Douglas Cavanaugh [Docket No. 432].

                                                                  7              The issue of financing the premiums on insurance purchased by the Debtors has reached the

                                                                  8   critical stage. On September 27, 2019, at the hearing on the Insurance Motion, the Court required

                                                                  9   that, in the event of a default under the Premium Finance Agreement, the lender would have to

                                                                 10   obtain from the Court relief from the automatic stay before enforcing its rights under the Premium

                                                                 11   Finance Agreement. Based thereon, following the hearing, based on the Court’s requirement, the
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                 12   contemplated lender refused to provide the Debtors with insurance financing.
                                        COSTA MESA, CALIFORNIA




                                                                 13              Since September 27, 2019, the Debtors and their insurance broker have been diligently
                                          ATTORNEYS AT LAW




                                                                 14   searching for a lender that would be willing to make the loan to finance the insurance premiums in

                                                                 15   light of the Court’s requirement, but they have not found any lender that will make the loan unless

                                                                 16   the automatic stay is modified to allow enforcement of the lender’s rights in the event of a default

                                                                 17   without being required to apply to the Court for a modification of the stay after a default has

                                                                 18   occurred.

                                                                 19              To the knowledge of Debtors’ counsel, Courts in the Central District of California and in

                                                                 20   Delaware (the venues for the majority of cases in which counsel is involved), routinely grant a

                                                                 21   modification of the automatic stay to allow enforcement of the lender’s rights in the event of a

                                                                 22   default, and all of the lenders approached by the Debtors have required such modification as a

                                                                 23   condition to lending.

                                                                 24              Unless the situation changes, as of November 1, 2019, the Debtors will be without insurance.

                                                                 25   The Debtors intend to file a motion asking the Court to reconsider its position on the automatic stay

                                                                 26   in order to allow the Debtors to obtain insurance premium financing.

                                                                 27

                                                                 28   2
                                                                          Capitalized terms not defined herein have the meanings ascribed to them in the Insurance Motion.


                                                                      DOCS_LA#325031.3 76135/001                                 3
                                                                                                                                                 UPDATED CHAPTER 11 STATUS REPORT
                                                                  Case 8:18-bk-13311-CB               Doc 451 Filed 10/15/19 Entered 10/15/19 13:27:29              Desc
                                                                                                       Main Document    Page 4 of 13


                                                                  1       C.     REQUIREMENTS OF THE CHAPTER 11 DEBTORS-IN-POSSESSION

                                                                  2              The Debtors are in compliance with their duties under sections 521, 1106 and 1107 of the

                                                                  3   Bankruptcy Code, and the requirements of Rule 2015(2)(a) and (b) of the Local Bankruptcy Rules

                                                                  4   (the “Local Rules”). The Debtors are also in compliance with the UST requirements.3

                                                                  5              On September 5, 2019, the Debtors filed their monthly operating reports for the accounting

                                                                  6   period ending August 11, 2019.

                                                                  7              On October 4, 2019, the Debtors filed their monthly operating reports for the accounting

                                                                  8   period ending September 8, 2019.

                                                                  9              The UST quarterly fees for the quarter ending September 30, 2019 will be paid on or before

                                                                 10   October 31, 2019.

                                                                 11   D.         EMPLOYMENT OF PROFESSIONALS
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                 12              The Debtors have employed the following professionals:
                                        COSTA MESA, CALIFORNIA




                                                                 13              1.       Pachulski Stang Ziehl & Jones LLP (“PSZJ”) as the RDI Debtors’ general insolvency
                                          ATTORNEYS AT LAW




                                                                 14   counsel, which employment was approved by the Court by order entered December 12, 2018

                                                                 15   [Docket No. 170].

                                                                 16              2.       GlassRatner Advisory & Capital Group LLC (“GlassRatner”) as its financial advisor,

                                                                 17   which employment was approved by the Court by order entered July 30, 2019 [Docket No. 399].

                                                                 18              3.       Donlin Recano & Company, Inc. (“DRC”) as their claims, noticing and balloting

                                                                 19   agent, which employment was approved by the Court by order entered April 9, 2019 [Docket No.

                                                                 20   331].

                                                                 21   E.         CONTINUED USE OF CASH COLLATERAL

                                                                 22              Since the Petition Dates, the Debtors have continued to operate their businesses in the

                                                                 23   ordinary course without material change from their pre-petition operations. The Debtors’ major

                                                                 24   assets and liabilities remain substantially the same as described in the Prior Status Reports.

                                                                 25              The Debtors’ continue their use of cash collateral pursuant to the Debtor’s fifth stipulation

                                                                 26   for use of cash collateral approved by the Court on August 19, 2019 [Docket No. 413].

                                                                 27

                                                                 28
                                                                      3
                                                                          See paragraph B of this Status Report.

                                                                      DOCS_LA#325031.3 76135/001                          4
                                                                                                                                         UPDATED CHAPTER 11 STATUS REPORT
                                                                  Case 8:18-bk-13311-CB            Doc 451 Filed 10/15/19 Entered 10/15/19 13:27:29               Desc
                                                                                                    Main Document    Page 5 of 13


                                                                  1   F.        MOTION TO EXTEND EXCLUSIVITY PERIODS

                                                                  2             Pursuant to an order entered by the Court on August 1, 2019, the Debtors’ solicitation

                                                                  3   deadline was October 7, 2019. On October 3, 2019, the Debtors filed a motion to further extend the

                                                                  4   Debtors solicitation deadline (the “Solicitation Motion”) to and including December 10, 2019

                                                                  5   [Docket No. 44]. A hearing on the Solicitation Motion is scheduled for November 6, 2019.

                                                                  6   G.        DEADLINE FOR FILING OF CLAIMS AND OBJECTIONS TO CLAIMS

                                                                  7             Pursuant to an order entered by the Court on April 9, 2019 [Docket No. 333], June 3, 2019

                                                                  8   was set as the general bar date by which parties who asserted a pre-petition claim against the Debtors

                                                                  9   were required to file a Proof of Claim. The Debtors are in the process of reviewing and analyzing

                                                                 10   the claims asserted against their estates.

                                                                 11   H.        LITIGATION
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                 12             The Debtors are currently involved in pending litigation in multiple courts in Southern
                                        COSTA MESA, CALIFORNIA




                                                                 13   California. The Debtors have filed notices of stay in those cases, and will continue to monitor their
                                          ATTORNEYS AT LAW




                                                                 14   status.

                                                                 15   I.        AVOIDANCE ACTIONS

                                                                 16             The Debtors are in the process of reviewing potential avoidance actions and do not seek a

                                                                 17   deadline to file such actions at this time.

                                                                 18   J.        UNEXPIRED LEASES AND EXECUTORY CONTRACTS

                                                                 19             Pursuant to an order entered by the Court on March 11, 2019 [Docket No. 282], Ruby’s

                                                                 20   Huntington Beach assumed the lease for the Ruby’s Diner located in Huntington Beach.

                                                                 21             Pursuant to an order entered by the Court on March 11, 2019 [Docket No. 281], Ruby’s

                                                                 22   Oceanside and Ruby’s Palm Springs assumed the leases for the Ruby’s Diners located in Oceanside

                                                                 23   and Palm Springs.

                                                                 24             Pursuant to an order entered by the Court on March 21, 2019 [Docket No. 315], Ruby’s

                                                                 25   Laguna Hills assumed and assigned the lease for the Ruby’s Diner located in Laguna Hills and

                                                                 26   entered into an asset purchase agreement with the assignee for the sale of the furniture, fixtures and

                                                                 27   equipment.

                                                                 28             The Debtors is seeking to assume and/or reject other leases and contracts in the context of the

                                                                      DOCS_LA#325031.3 76135/001                         5
                                                                                                                                       UPDATED CHAPTER 11 STATUS REPORT
                                                                  Case 8:18-bk-13311-CB            Doc 451 Filed 10/15/19 Entered 10/15/19 13:27:29                Desc
                                                                                                    Main Document    Page 6 of 13


                                                                  1   Plan.

                                                                  2   K.      STATUS OF SETTLEMENT NEGOTIATIONS, AMENDED PLAN AND

                                                                  3           DISCLOSURE STATEMENT

                                                                  4           On October 1, 2019, the Debtors, together with RFS, filed their First Amended Joint Chapter

                                                                  5   11 Plan of Reorganization (the “Plan”) [Docket No. 437] and their First Amended Disclosure

                                                                  6   Statement Describing Joint Chapter 11 Plan of Reorganization (the “Disclosure Statement”) [Docket

                                                                  7   No. 438]. The Debtors have continued to negotiate potential settlements with certain parties, and

                                                                  8   have revised to the Plan and Disclosure Statement to address the majority of the issues raised.

                                                                  9           1.       Pillsbury Winthrop Shaw Pittman LLP (“Pillsbury”). Requested and was granted no

                                                                 10   less than 14-days to file a response to the Disclosure Statement after the filing thereof.

                                                                 11           2.       U.S. Foods, Inc. (“US Foods”). Pursuant to a stipulation with the Court filed on
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                 12   October 9, 2019 [Docket No. 444], and approved on October 10, 2019 [Docket No. 445], US Foods
                                        COSTA MESA, CALIFORNIA




                                                                 13   was granted an extension to October 14, 2019 to respond to the Disclosure Statement.
                                          ATTORNEYS AT LAW




                                                                 14           3.       Opus Bank requested and was provided an extension to October 14, 2019 to respond

                                                                 15   to the Disclosure Statement.

                                                                 16           4.       The Debtors believe they have reached agreements with the United States Trustee,

                                                                 17   US Foods and Opus Bank and do not anticipate receiving objections to the Disclosure Statement

                                                                 18   from any of these parties.

                                                                 19           5.       On October 11, 2019, the Committee filed an objection (the “Committee Objection”)

                                                                 20   [Docket No. 447], however, the Debtors are hopeful that an agreement with the Committee will

                                                                 21   ultimately be reached.

                                                                 22           The hearing on the Debtors’ Motion for (A) Approval of Amended Joint Disclosure

                                                                 23   Statement; (II) Scheduling of Confirmation Hearing; (III) Approving Form and Manner of Notice of

                                                                 24   Confirmation Hearing; (IV) Establishing Procedures for Solicitation and Tabulation of Votes to

                                                                 25   Accept or Reject Plan; and Procedures for Filing Objection to Confirmation of the Plan is currently

                                                                 26   scheduled for October 23, 2019.

                                                                 27

                                                                 28

                                                                      DOCS_LA#325031.3 76135/001                        6
                                                                                                                                      UPDATED CHAPTER 11 STATUS REPORT
                                                                  Case 8:18-bk-13311-CB            Doc 451 Filed 10/15/19 Entered 10/15/19 13:27:29          Desc
                                                                                                    Main Document    Page 7 of 13


                                                                  1   Dated: October 15, 2019                     PACHULSKI STANG ZIEHL & JONES LLP

                                                                  2

                                                                  3                                               By:    /s/ William N. Lobel
                                                                                                                         William N. Lobel
                                                                  4                                                      Attorneys for Ruby’s Diner, Inc., et al.,
                                                                                                                         Debtors and Debtors-in-Possession
                                                                  5

                                                                  6

                                                                  7

                                                                  8

                                                                  9

                                                                 10

                                                                 11
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                 12
                                        COSTA MESA, CALIFORNIA




                                                                 13
                                          ATTORNEYS AT LAW




                                                                 14

                                                                 15

                                                                 16

                                                                 17

                                                                 18

                                                                 19

                                                                 20

                                                                 21

                                                                 22

                                                                 23

                                                                 24

                                                                 25

                                                                 26

                                                                 27

                                                                 28

                                                                      DOCS_LA#325031.3 76135/001                     7
                                                                                                                                  UPDATED CHAPTER 11 STATUS REPORT
                                                                  Case 8:18-bk-13311-CB               Doc 451 Filed 10/15/19 Entered 10/15/19 13:27:29                    Desc
                                                                                                       Main Document    Page 8 of 13


                                                                  1                                DECLARATION OF DOUGLAS S. CAVANAUGH

                                                                  2
                                                                                 I, Douglas S. Cavanaugh, hereby declare that the following is true and correct to the best of
                                                                  3
                                                                      my knowledge, information and belief:
                                                                  4
                                                                                 1.       I am a founder and the Chief Executive Officer (“CEO”) of Ruby’s Diner, Inc., a
                                                                  5
                                                                      California corporation, the above-captioned debtor and debtor-in-possession (“RDI”). I have served
                                                                  6
                                                                      in the capacity of CEO since RDI’s incorporation in 1985. I am also a 60% shareholder of RDI.
                                                                  7
                                                                                 2.       On August 28, 2018, Ruby’s SoCal Diners, LLC, a Delaware limited liability
                                                                  8
                                                                      company (“SoCal Diners”); Ruby’s Quality Diners, LLC, a Delaware limited liability company
                                                                  9
                                                                      (“Quality”); Ruby’s Huntington Beach, Ltd., a California limited partnership (“Ruby’s Huntington
                                                                 10
                                                                      Beach”); Ruby’s Laguna Hills, Ltd., a California limited partnership (“Ruby’s Laguna Hills”);
                                                                 11
                                                                      Ruby’s Oceanside, Ltd., a California limited partnership (“Ruby’s Oceanside”); and Ruby’s Palm
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                 12
                                                                      Springs, Ltd., a California limited partnership (“Ruby’s Palm Springs”) (collectively, the “SoCal
                                        COSTA MESA, CALIFORNIA




                                                                 13
                                          ATTORNEYS AT LAW




                                                                      Debtors”), filed chapter 11 cases.
                                                                 14
                                                                                 3.       On September 5, 2018, RDI filed a related chapter 11 case. RDI and the SoCal
                                                                 15
                                                                      Debtors are referred to herein as the “Debtors.”
                                                                 16
                                                                                 4.       On September 5, 2018, the Court entered an order jointly administering the Debtors’
                                                                 17
                                                                      Cases, with RDI designated as the lead debtor.
                                                                 18
                                                                                 5.       No party has requested the appointment of a trustee or examiner in the Debtors’
                                                                 19
                                                                      cases. On September 19, 2018, the Office of the United States Trustee (the “UST”) appointed an
                                                                 20
                                                                      Official Committee of Unsecured Creditors in the RDI case (the “Committee”). On September 5,
                                                                 21
                                                                      2018, Ruby’s Franchise Systems, Inc., a California corporation (“RFS”), an entity affiliated with the
                                                                 22
                                                                      Debtors through common ownership and control, commenced a separate chapter 11 proceeding.
                                                                 23
                                                                                 6.       I submit this declaration (the “Declaration”) in support of the Debtors’ updated
                                                                 24
                                                                      chapter 11 status report (the “Status Report”) to which this Declaration is appended.4 Except as
                                                                 25
                                                                      otherwise indicated, all statements in this Declaration are based upon my review of the Debtors’
                                                                 26
                                                                      books and records, relevant documents and other information prepared or collected by the Debtors’
                                                                 27

                                                                 28
                                                                      4
                                                                          Capitalized terms not defined herein have the meanings ascribed to them in the Status Report.

                                                                      DOCS_LA#325031.3 76135/001                                 8
                                                                                                                                                  UPDATED CHAPTER 11 STATUS REPORT
                                                                  Case 8:18-bk-13311-CB               Doc 451 Filed 10/15/19 Entered 10/15/19 13:27:29                       Desc
                                                                                                       Main Document    Page 9 of 13


                                                                  1   employees, or my opinion based on my experience with the Debtors’ operations and financial

                                                                  2   condition.

                                                                  3              7.       I believe that the Debtors are in compliance with their duties under sections 521, 1106

                                                                  4   and 1107 of the Bankruptcy Code, and the requirements of Rule 2015(2)(a) and (b) of the Local

                                                                  5   Bankruptcy Rules (the “Local Rules”). I further believe that the Debtors are also in compliance with

                                                                  6   the UST requirements.

                                                                  7              8.       On September 5, 2019, the Debtors filed their monthly operating reports for the

                                                                  8   accounting period ending August 11, 2019.

                                                                  9              9.       On October 4, 2019, the Debtors filed their monthly operating reports for the

                                                                 10   accounting period ending September 8, 2019.

                                                                 11              10.      The UST quarterly fees for the quarter ending September 30, 2019 will be paid on or
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                 12   before October 31, 2019.
                                        COSTA MESA, CALIFORNIA




                                                                 13              11.      Since the Petition Dates, the Debtors have continued to operate their businesses in the
                                          ATTORNEYS AT LAW




                                                                 14   ordinary course without material change from their pre-petition operations. The Debtors’ major

                                                                 15   assets and liabilities remain substantially the same as described in the Prior Status Reports.

                                                                 16              12.      On September 20, 2019, RDI, SoCal, Quality, Ruby’s Huntington Beach, Ruby’s

                                                                 17   Oceanside and Ruby’s Palm Springs (collectively the “Affected Debtors”) filed a Motion to Enter

                                                                 18   into Insurance Premium Finance Agreement and to Provide Adequate Protection (the “Insurance

                                                                 19   Motion”) [Docket No. 429]5. On September 26, 2019, the Affected Debtors filed a supplemental

                                                                 20   declaration of Douglas Cavanaugh (the “Declaration”) [Docket No. 432].

                                                                 21              13.      The issue of financing the premiums on insurance purchased by the Debtors has

                                                                 22   reached the critical stage. On September 27, 2019, at the hearing on the Insurance Motion, the Court

                                                                 23   insisted that in the event of a default under the Premium Finance Agreement the lender would have

                                                                 24   to obtain from the Court relief from the automatic stay before enforcing its rights under the Premium

                                                                 25   Finance Agreement.

                                                                 26

                                                                 27

                                                                 28   5
                                                                          Capitalized terms not defined herein have the meanings ascribed to them in the Insurance Motion.


                                                                      DOCS_LA#325031.3 76135/001                                 9
                                                                                                                                                 UPDATED CHAPTER 11 STATUS REPORT
                                                                  Case 8:18-bk-13311-CB            Doc 451 Filed 10/15/19 Entered 10/15/19 13:27:29               Desc
                                                                                                   Main Document     Page 10 of 13


                                                                  1           14.      In accordance the Court’s ruling, since September 27, 2019, the Debtors and their

                                                                  2   insurance broker have been diligently searching for a lender that would be willing to make the loan

                                                                  3   to finance the insurance premiums, but they have not found any lender that will make the loan unless

                                                                  4   the automatic stay is modified to allow enforcement of the lender’s rights in the event of a default

                                                                  5   without being required to apply to the court for a modification of the stay after a default has

                                                                  6   occurred.

                                                                  7           15.      Unless the situation changes, as of November 1, 2019, the Debtors will be without

                                                                  8   insurance.

                                                                  9           16.      On August 9, 2019, Opus Bank, Pillsbury Winthrop Shaw Pittman LLP, US Foods

                                                                 10   and the Debtors into a fifth stipulation for use of cash collateral (the “Fifth Cash Collateral

                                                                 11   Stipulation”) [Docket No. 407], and on August 19, 2019, the Court entered its order granting the
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                 12   Fifth Cash Collateral Stipulation [Docket No. 413].
                                        COSTA MESA, CALIFORNIA




                                                                 13           17.      Pursuant to an order entered by the Court on August 1, 2019, the Debtors’ solicitation
                                          ATTORNEYS AT LAW




                                                                 14   deadline was October 7, 2019. On October 3, 2019, the Debtors filed a motion to further extend the

                                                                 15   Debtors solicitation deadline (the “Solicitation Motion”) to and including December 10, 2019

                                                                 16   [Docket No. 44]. A hearing on the Solicitation Motion is scheduled for October 23, 2019.

                                                                 17           18.      Pursuant to an order entered by the Court on April 9, 2019, June 3, 2019 was set as

                                                                 18   the general bar date by which parties who asserted a pre-petition claim against the Debtors were

                                                                 19   required to file a Proof of Claim. The Debtors are in the process of reviewing and analyzing the

                                                                 20   claims asserted against their estates.

                                                                 21           19.      The Debtors are currently involved in pending litigation in multiple courts in

                                                                 22   Southern California. The Debtors have filed notices of stay in those cases, and will continue to

                                                                 23   monitor their status.

                                                                 24           20.      The Debtors are in the process of reviewing potential avoidance actions and do not

                                                                 25   seek a deadline to file such actions at this time.

                                                                 26           21.      On October 1, 2019, the Debtors, together with RFS, filed their First Amended Joint

                                                                 27   Chapter 11 Plan of Reorganization (the “Plan”) [Docket No. 437] and their First Amended

                                                                 28   Disclosure Statement Describing Joint Chapter 11 Plan of Reorganization (the “Disclosure

                                                                      DOCS_LA#325031.3 76135/001                           10
                                                                                                                                       UPDATED CHAPTER 11 STATUS REPORT
    Case 8:18-bk-13311-CB             Doc 451 Filed 10/15/19 Entered 10/15/19 13:27:29              Desc
                                      Main Document     Page 11 of 13



    1    Statement") [Docket No. 438]. The Debtors have continued to negotiate potential settlements with
    2    certain parties.
    3            22.        On October 11, 2019, the Committee filed an objection [Docket No. 447], however,
    4    the Debtors are hopeful that an agreement with the Committee will ultimately be reached.
     5           23.        A hearing on the Debtors' Motion for (A) Approval of Amended Joint Disclosure
    6    Statement; (II) Scheduling of Confirmation Hearing; (III) Approving Form and Manner of Notice of
     7   Confirmation Hearing; (IV) Establishing Procedures for Solicitation and Tabulation of Votes to
     8   Accept or Reject Plan; and Procedures for Filing Objection to Confirmation of the Plan is currently
     9   scheduled for to October 23, 2019.
    10           I declare under penalty of perjury pursuant to the laws of the United States of America that
    11   the foregoing is true and correct.

z
    12           Executed October 15, 2019, at Newport Beac
    13
    14
z
<
    15

<
    16
    17
    18
    19
    20
    21
    22
    23
    24
    25
    26
    27
    28

         D0CS_LA#325031.3 76135/001                       11
                                                                        UPDATED CHAPTER 11 STATUS REPORT
        Case 8:18-bk-13311-CB                   Doc 451 Filed 10/15/19 Entered 10/15/19 13:27:29                                      Desc
                                                Main Document     Page 12 of 13



                                       PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:

650 Town Center Drive, Suite 1500, Costa Mesa, CA 92626

A true and correct copy of the foregoing document entitled: UPDATED CHAPTER 11 STATUS REPORT
DATED OCTOBER 15, 2019; DECLARATION OF DOUGLAS S. CAVANAUGH IN SUPPORT THEREOF
thereof will be served or was served (a) on the judge in chamber in the form and manner required by LBR
5005-2(d); and the manner stated below:



1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
10/15/2019, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:


                                                                                          Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On _________ I served the following persons and/or entities at the last known addresses in this bankruptcy case or
adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail, first class,
postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge will
be completed no later than 24 hours after the document is filed.




                                                                                          Service information continued on attached page



3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL: Pursuant to
F.R.Civ.P. 5 and/or controlling LBR, on 10/15/2019, I served the following persons and/or entities by personal delivery,
overnight mail service, or (for those who consented in writing to such service method), by facsimile transmission and/or
email as follows. Listing the judge here constitutes a declaration that personal delivery on, or overnight mail to, the judge
will be completed no later than 24 hours after the document is filed.



                                                                                          Service information continued on attached page




I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.


 10/15/2019                   Nancy Lockwood                                                  /s/ Nancy Lockwood
 Date                         Printed Name                                                    Signature
          This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                         F 9013-3.1.PROOF.SERVICE
DOCS_LA:325086.1 76135/003
        Case 8:18-bk-13311-CB                   Doc 451 Filed 10/15/19 Entered 10/15/19 13:27:29                                      Desc
                                                Main Document     Page 13 of 13


1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF):

       George B Blackmar gblackmar@bpslaw.net
       Dustin P Branch branchd@ballardspahr.com, carolod@ballardspahr.com;hubenb@ballardspahr.com
       Aaron Davis aaron.davis@bryancave.com, kat.flaherty@bryancave.com
       Alan J Friedman afriedman@shbllp.com, lgauthier@shbllp.com
       Eric J Fromme efromme@tocounsel.com, lchapman@tocounsel.com;sschuster@tocounsel.com
       Alastair M Gesmundo agesmundo@wcghlaw.com, jmartinez@wcghlaw.com
       Richard H Golubow rgolubow@wcghlaw.com,
        pj@wcghlaw.com;jmartinez@wcghlaw.com;Meir@virtualparalegalservices.com
       Steven T Gubner sgubner@bg.law, ecf@bg.law
       Michael J Hauser michael.hauser@usdoj.gov
       Garrick A Hollander ghollander@wcghlaw.com,
        pj@wcghlaw.com;jmartinez@wcghlaw.com;Meir@virtualparalegalservices.com
       Lillian Jordan ENOTICES@DONLINRECANO.COM, RMAPA@DONLINRECANO.COM
       David S Kupetz dkupetz@sulmeyerlaw.com,
        dperez@sulmeyerlaw.com;dperez@ecf.courtdrive.com;dkupetz@ecf.courtdrive.com
       William N Lobel wlobel@pszjlaw.com, nlockwood@pszjlaw.com;jokeefe@pszjlaw.com;banavim@pszjlaw.com
       Robert S Marticello Rmarticello@swelawfirm.com,
        gcruz@swelawfirm.com;lgarrett@swelawfirm.com;jchung@swelawfirm.com
       Jessica G McKinlay mckinlay.jessica@dorsey.com
       Malcolm D Minnick dminnick@pillsburylaw.com, m.minnick@comcast.net
       Ernie Zachary Park ernie.park@bewleylaw.com
       Valerie Smith claims@recoverycorp.com
       United States Trustee (SA) ustpregion16.sa.ecf@usdoj.gov
       Matthew S Walker matthew.walker@pillsburylaw.com,
        renee.evans@pillsburylaw.com,docket@pillsburylaw.com
       Corey R Weber ecf@bg.law, cweber@bg.law
       Sharon Z. Weiss sharon.weiss@bclplaw.com, raul.morales@bclplaw.com
       Christopher K.S. Wong christopher.wong@arentfox.com, yvonne.li@arentfox.com

2. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL

Via Overnight Mail
The Honorable Catherine E. Bauer
United States Bankruptcy Court
Central District of California
Ronald Reagan Federal Building and Courthouse
411 West Fourth Street, Suite 5165 / Courtesy Bin
Santa Ana, CA 92701-4593




          This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                         F 9013-3.1.PROOF.SERVICE
DOCS_LA:325086.1 76135/003
